      Case 2:19-cv-00445-KWR-KRS Document 134 Filed 04/09/21 Page 1 of 15




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


CHRISTINE LUCERO, as Next Friend
to DAN LUCERO,

                               Plaintiff,

v.                                                         No. 2:19-cv-445 KWR/KRS

CITY OF CLOVIS
POLICE DEPARTMENT, et al.,

                               Defendants.


               PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

          THIS MATTER is before the Court on Defendants’ Motion to Set Aside Default

Judgment, (Doc. 118), filed January 15, 2021. Plaintiff filed a response to the Motion on

January 29, 2021, (Doc. 123), and Defendants filed a reply on February 12, 2021, (Doc. 129).

The presiding judge referred the Motion to the undersigned to conduct hearings and recommend

an ultimate disposition of the Motion in accordance with 28 U.S.C. § 636(b)(1)(B), (b)(3), and

Fed. R. Civ. P. 72(b). (Doc. 125). Having considered the briefing on the Motion, the record of

the case, and relevant law, the Court recommends denying the Motion to Set Aside Default

Judgment.

     I.      BACKGROUND

          On March 9, 2020, the presiding judge ruled on Defendants’ motion for summary

judgment based on qualified immunity and concluded that a reasonable jury could find

Defendant Aguilar’s use of force was not objectively reasonable. (Doc. 49). The Court lifted the

stay of discovery and Plaintiff filed her Second Motions to Compel against Defendants Aguilar,
     Case 2:19-cv-00445-KWR-KRS Document 134 Filed 04/09/21 Page 2 of 15




City of Clovis Police Department, and Ford. (Docs. 52, 53). After holding a hearing, the Court

granted Plaintiff’s Second Motions to Compel and ordered: (1) Defendant Aguilar to fully

respond to Plaintiff’s discovery requests by July 3, 2020; (2) Defendant Aguilar to provide dates

by July 10, 2020 for his deposition; (3) that Defendant Aguilar’s deposition be held by August

30, 2020; and (4) Defendants City of Clovis and Ford to fully respond to Plaintiff’s discovery

requests by July 10, 2020. (Doc. 78).

       On July 17, 2020, Plaintiff filed a Motion for Sanctions stating Defendants failed to

provide any supplemental discovery by the deadlines in the Court’s Order and asked the Court to

enter default judgment against Defendants. (Doc. 80) at 2-3. In a supplemental filing, Plaintiff

stated that Defendant Aguilar’s deposition was held on August 17, 2020, but Defendants still had

not provided fully responsive interrogatory responses, verification pages for responses,

Defendant City of Clovis Police Department’s insurance policy, Police Department policies and

procedures, disciplinary reports contained in personnel files, and records regarding the police

dog central to this case. (Doc. 94) at 4. Plaintiff stated she had taken depositions and filed

expert witness reports without the benefit of written discovery, and she was unable to adequately

prosecute her case due to Defendants’ refusal to provide relevant and necessary discovery. Id. at

2; (Doc. 80) at 2.

       At the hearing on the Motion for Sanctions, Defendants’ counsel provided the following

reasons for Defendants’ failure to comply with discovery obligations and the Court’s orders: (1)

Defendant Aguilar was out of the country last year and has been difficult to reach during the

pendency of this case; (2) Defendants were given a short time frame to comply with the Court’s

order granting Plaintiff’s Second Motions to Compel; (3) Plaintiff’s counsel was well-prepared




                                                 2
     Case 2:19-cv-00445-KWR-KRS Document 134 Filed 04/09/21 Page 3 of 15




for Defendant Aguilar’s deposition and appeared to have adequate information for the

deposition; and (4) Defendants’ counsel moved offices this summer and lost access to his files

for a period of time. Defendants’ counsel acknowledged that Defendant Aguilar’s discovery

responses were inadequate and stated that it would cost his client more money to fully respond to

the discovery requests than to pay for Plaintiff’s attorney’s fees. Nevertheless, Defendants’

counsel stated he had no intention to ignore the Court’s order. (Doc. 103).

       On December 2, 2020, the Court entered a Proposed Findings and Recommended

Disposition (“PFRD”) on the Motion for Sanctions. (Doc. 104). The Court considered the

factors set forth in Ehrenhaus v. Reynolds for dismissal as a sanction: (1) degree of prejudice to

the moving party; (2) amount of interference with the judicial process; (3) culpability of the

litigant; (4) whether the court warned the party that dismissal is a likely sanction for

noncompliance; and (5) the efficacy of lesser sanctions. 965 F.2d 916, 921 (10th Cir. 1992).

First, the Court found that Defendants’ failure to adequately respond to or supplement their

discovery responses prejudiced Plaintiff by impeding her ability to prosecute her case, and

Plaintiff continued to incur litigation expenses by attempting to engage Defendants to comply

with the Court’s order. The Court found the second factor also weighed in favor of default

judgment because Defendants’ failure to meet their discovery obligations resulted in multiple

motions by Plaintiff seeking Court intervention to obtain discovery and recover unnecessarily

incurred expenses. The Court also noted Defendants’ disregard for the Court’s July 8, 2020

order setting deadlines to supplement discovery.

       Next, the Court found Defendants were culpable for their failure to comply with their

discovery obligations because Defendant Aguilar had returned to the country as early as June 30,




                                                  3
     Case 2:19-cv-00445-KWR-KRS Document 134 Filed 04/09/21 Page 4 of 15




2020, so he was able to comply with the Court’s July 8, 2020 order. The Court further noted

Defendant Clovis Police Department had not set forth any explanation for its failure to provide

fully responsive discovery or to supplement its deficient responses during the more than four

months Plaintiff’s Motion for Sanctions had been pending. Moreover, Defendants did not

request any extensions of time or otherwise notify the Court of difficulties in complying with the

Court’s order, and they did not provide any evidence of their unavailability or inability to

respond to discovery requests. The Court reasoned that, while default judgment “is appropriate

only in cases of willful misconduct,” such misconduct is present where there is “any intentional

failure as distinguished from involuntary noncompliance” and “[n]o wrongful intent need be

shown.” Derma Pen, LLC v. 4EverYoung Ltd., 736 Fed. Appx. 741, 745-46 (10th Cir. 2018)

(citation omitted). The Court, therefore, found Defendants were culpable for their failure to

comply with their discovery obligations and the Court’s Order on the Motions to Compel.

       Regarding the fourth factor, the Court found Defendants had adequate notice that

Plaintiff sought the sanction of default judgment when she filed her Motion for Sanctions, and

they had sufficient opportunity to remedy their failure to comply with their discovery obligations

and they chose not to do so. Therefore, the Court found that factor weighed neither in favor of

nor against default judgment. Finally, the Court found the fifth factor—the efficacy of lesser

sanctions—weighed in favor of default judgment because Defendants knew since at least June

11, 2020 they were required to supplement their discovery responses and they failed to do so

despite a pending Motion for Sanctions asking for default judgment. The Court noted that

Defendants not only failed to respond to Plaintiff’s discovery requests, they also failed to

respond to Plaintiff’s Motion for Sanctions and Supplement, and the Court had already imposed




                                                 4
     Case 2:19-cv-00445-KWR-KRS Document 134 Filed 04/09/21 Page 5 of 15




lesser sanctions in the form of awarding Plaintiff attorney’s fees and costs associated with the

Second Motions to Compel. Therefore, the Court found that lesser sanctions would not be

effective in ensuring Defendants’ future participation in this case or compliance with its orders.

       Based on the foregoing, the Court recommended: (1) granting Plaintiff’s Motion for

Sanctions (Doc. 80); (2) imposing default judgment against Defendants; and (3) awarding

Plaintiff attorney fees associated with briefing the Motion for Sanctions. (Doc. 104) at 7-8. The

parties were notified that written objections to the PFRD were due within fourteen days, but no

objections were filed. On December 28, 2020, the presiding judge adopted the PFRD, noting

that because no objections were filed, de novo and appellate review of the findings had been

waived. (Doc. 109) at 1-2 (citing United States v. One Parcel of Real Prop., 73 F.3d 1057,

1059-60 (10th Cir. 1996)). Nevertheless, the presiding judge reviewed the record of the case and

concluded the Ehrenhaus factors weighed in favor of imposing default judgment against

Defendants for failing to meet their discovery obligations and comply with the Court’s orders.

The presiding judge entered default judgment in favor of Plaintiff and against Defendants and

referred this case to the undersigned to conduct a jury trial on the question of damages pursuant

to Fed. R. Civ. P. 55(b)(2). Id. at 2.

       On January 15, 2021, Defendants, now represented by new counsel, filed a Motion to Set

Aside Default Judgment, the subject of this PFRD. (Doc. 118). Defendants state that on

December 17, 2020, Katherine Lengiewicz, a claims attorney for Defendants’ insurance

company, was informed that sanctions and a default judgment had been entered against

Defendants. Id. at 8; (Doc. 118-3). Ms. Lengiewicz states that until December 17, 2020, she

was unaware that Defendants’ former counsel had not responded to discovery requests or the




                                                 5
     Case 2:19-cv-00445-KWR-KRS Document 134 Filed 04/09/21 Page 6 of 15




sanctions motion, or that default judgment had been entered against Defendants. (Doc. 118-3) at

1. She states she reassigned the case to Defendants’ current counsel, who entered their

appearance in this case on December 28, 2020. Id.; (Doc. 118) at 3. Defendants Aguilar and

Ford also assert that they were unaware their previous counsel did not respond to Plaintiff’s

Motion for Sanctions or file objections to the PFRD. Id. at 3; (Docs. 118-1, 118-2). Defendants

argue they should not be sanctioned based on the conduct of their former counsel and that their

failure to meaningfully participate in discovery was not willful or in bad faith. Id. at 4-8.

       Plaintiff opposes the Motion to Set Aside Default Judgment and argues Defendants have

refused to participate meaningfully in discovery since the beginning of this case by failing to

meet discovery deadlines and comply with the Court’s orders. (Doc. 123) at 1-2. Plaintiff

contends Defendants have not shown the Court failed to make adequate findings when weighing

the Ehrenhaus factors and have not established good cause to set aside the default judgment. Id.

at 2-3. Plaintiff presents evidence that Defendants were in touch with their former counsel

throughout this case and argues that Defendants are sophisticated litigants who knew how to

check the court docket and demand routine case updates. Id. Plaintiff further argues that

Defendants have still not produced all of Defendant Aguilar’s supervisor reviews or his entire

personnel file and that Defendant Aguilar has continually failed to provide accurate or complete

responses to discovery requests and deposition questions. Id. at 4-5. Plaintiff notes Defendants’

failure to fully respond to Plaintiff’s discovery requests required Plaintiff to file a Third Motion

to Compel, which is now pending. Id. at 6; (Doc. 121). In reply, Defendants maintain it is their

former counsel, not Defendants, who failed to comply with discovery obligations and the Court’s

orders. (Doc. 129).




                                                  6
     Case 2:19-cv-00445-KWR-KRS Document 134 Filed 04/09/21 Page 7 of 15




   II.      LEGAL STANDARDS

         Federal Rule of Civil Procedure 55(c) states that “[t]he court may set aside an entry of

default for good cause, and it may set aside a default judgment under Rule 60(b).” Because

judgment has not yet been entered in this case, the Court applies the lesser “good cause” standard

for setting aside the entry of default. See Dennis Garberg & Assocs., Inc. v. Pack-Tech Int’l

Corp., 115 F.3d 767, 775 n.6 (10th Cir. 1997) (finding it “significant that judgment had not yet

been entered” because “it is well established that the good cause required by [Rule] 55(c) for

setting aside entry of default poses a lesser standard for the defaulting party than the excusable

neglect which must be shown for relief from judgment under [Rule] 60”); Roberson et al. v.

Farkas, 2011 WL 13117113, at *3 (D.N.M.) (explaining “good cause” standard applies in case

where default was entered regarding liability, but the issue of damages remained to be decided).

         In determining whether good cause exists to set aside an entry of default under Rule

55(c), the principal factors courts consider are: (1) whether the default was the result of

willfulness or culpable conduct by the defendant; (2) whether the plaintiff would be prejudiced if

the default is set aside; and (3) whether the defendant has presented a meritorious defense. See

Watkins v. Donnelly, 551 Fed. Appx. 953, 958 (10th Cir. 2014) (unpublished). These factors are

not “talismanic” and may be considered with other factors, yet the Court need not consider all

factors. Hunt v. Ford Motor Co., 1995 WL 523646 at *3 (10th Cir. 1995) (unpublished). “If the

default was the result of the defendant’s culpable conduct, the district court may refuse to set

aside the default on that basis alone.” Id. Setting aside an entry of default is addressed to the

discretion of the district court, which has “a great deal of latitude” in exercising that discretion.

Nikwei v. Ross School of Aviation, Inc., 822 F.2d 939, 941 (10th Cir. 1987). Default judgments




                                                   7
     Case 2:19-cv-00445-KWR-KRS Document 134 Filed 04/09/21 Page 8 of 15




are not favored by courts. Katzson Bros., Inc. v. U.S. E.P.A., 839 F.2d 1396, 1399 (10th Cir.

1988). Nevertheless, this “judicial preference is counterbalanced by considerations of social

goals, justice and expediency.” Gomes v. Williams, 420 F.2d 1364, 1366 (10th Cir. 1990).

   III.      ANALYSIS

          Defendants assert the entry of default should be set aside because they were unaware of

their former counsel’s failure to comply with discovery obligations and the Court’s orders, as

well as his failure to respond to Plaintiff’s Motion for Sanctions or file objections to the PFRD.

In examining whether an entry of default was the result of a defendant’s culpable conduct, courts

begin with the general proposition that a lawyer’s tactical decisions and noncompliance are

imputed to the client. As the Tenth Circuit explains:

                 There is certainly no merit to the contention that dismissal of
                 petitioner’s claim because of his counsel’s unexcused conduct
                 imposes an unjust penalty on the client. Petitioner voluntarily
                 chose this attorney as his representative in the action, and he
                 cannot now avoid the consequences of the acts or omissions of this
                 freely selected agent. Any other notion would be wholly
                 inconsistent with our system of representative litigation, in which
                 each party is deemed bound by acts of his lawyer-agent and is
                 considered to have notice of all facts, notice of which can be
                 charged upon the attorney[. A]ny rule which considered the
                 client’s lack of fault would be to visit the sins of client’s counsel
                 on the opposing counsel.

Smith v. United States, 834 F.2d 166, 170-71 (10th Cir.1987) (quoting Link v. Wabash Railroad

Co., 370 U.S. 626, 633 (1962)).

          Litigants are routinely held accountable for their counsel’s errors or oversights—there is

“nothing novel” about “penalizing [a party] for his attorney’s conduct.” Gripe v. City of Enid,

Okla., 312 F.3d 1184, 1189 (10th Cir. 2002) (explaining “the mistreated client is not totally

without a remedy” as “[t]here may be a meritorious malpractice claim against the attorney”). As



                                                   8
     Case 2:19-cv-00445-KWR-KRS Document 134 Filed 04/09/21 Page 9 of 15




explained by the United States Supreme Court in Pioneer Inv. Servs. Co. v. Brunswick Assocs.

Ltd. P’ship, a party cannot avoid “the consequences of the acts or omissions of [its] freely

selected agent” because “[a]ny other notion would be wholly inconsistent with our system of

representative litigation, in which each party is deemed bound by the acts of his lawyer-agent

and is considered to have notice of all facts, notice of which can be charged upon the attorney.”

507 U.S. 380, 396-97 (1993) (citation omitted). The reasoning behind this general rule that

clients are bound by the acts or omissions of their attorneys is that it ensures both clients and

lawyers take care to comply with the court’s rules and orders. See Smith, 834 F.2d at 170-71; see

also Tolliver v. Northrop Corp., 786 F.2d 316, 319 (7th Cir. 1986) (“If the lawyer’s neglect

protected the client from ill consequences, neglect would become all too common.”).

       In addition, a court’s power to dismiss a case is designed both to elicit action from the

parties in the case at hand and to induce litigants and lawyers in other cases to adhere to

timetables. See National Hockey League v. Metropolitan Hockey Club, Inc., 427 U.S. 639, 643

(1976). Therefore, courts require parties seeking to set aside a default judgment to make a

showing of diligence and conscientiousness in their participation in the case and in keeping in

contact with their counsel. See Inryco, Inc. v. Metropolitan Engineering Co., 708 F.2d 1225,

1234 (7th Cir. 1983) (denying motion to set aside default where defendant did not show she was

“a diligent, conscientious client” who “follow[ed] the progress of the case” and “regularly

inquire[d] of their lawyer or the court as to the case’s current status”). In addition, to set aside an

entry of default courts look for situations where deadlines were missed through mere oversight or

where the defaulting party promptly reaches out to plaintiff’s counsel and the court to fix any

mistakes. See, e.g., Cannon v. SFM, LLC, 2018 WL 5791614, at *2 (D. Kan.) (unpublished)




                                                   9
    Case 2:19-cv-00445-KWR-KRS Document 134 Filed 04/09/21 Page 10 of 15




(finding good cause to set aside entry of default where there was no allegation of willfulness on

the part of defendant or defendant’s counsel, the record showed defendant's counsel missed a

deadline due to oversight, and defendant’s counsel promptly acted to fix the mistake); Gold v.

State Farm Mutual Auto. Ins. Co., 2018 WL 1010943, at *2 (D. Colo.) (“Courts have

consistently held that an unintentional or good faith mistake does not rise to the level of culpable

conduct under Rule 55(c), particularly where a party takes prompt action to remedy its error.”)

(collecting cases).

       Here, Defendants state their former counsel kept them “out of the loop and in the dark

regarding his failure to competently represent them throughout these proceedings.” (Doc. 118)

at 7. They argue they did not know there was a dispute regarding their discovery responses or

that their attorney did not respond to the Motion for Sanctions or file objections to the PFRD. Id.

at 7-8. However, Defendants Aguilar and Ford acknowledged at their depositions in August and

September 2020 that they were aware of their obligations to respond fully and promptly to

discovery requests and deposition questions. See (Doc. 123-1) at 7-8; (Doc. 123-2) at 2-3.

Moreover, at Defendant Aguilar’s August 17, 2020 deposition, he was informed the Court had

ordered him to provide discovery responses that were due a year earlier. (Doc. 123-1) at 8.

Similarly, on September 23, 2020, Defendant Ford was informed the Court had ordered him to

supplement his discovery answers. (Doc. 123-2) at 3. While Defendants state they believed

their counsel was taking care of the discovery issues, their statements in their affidavits that they

were “unaware that there was any dispute with regard to discovery responses” are inconsistent

with their being informed of such a dispute months earlier at their depositions. (Doc. 118-1) at

1; (Doc. 118-2) at 1.




                                                 10
    Case 2:19-cv-00445-KWR-KRS Document 134 Filed 04/09/21 Page 11 of 15




       In addition, the case record demonstrates that since the parties began the discovery

process in July 2019, Defendants have not been diligent in fully and promptly responding to

discovery requests and participating in depositions, resulting in multiple extensions and five

motions to compel. See (Doc. 123) at 3-4. Plaintiffs have also established that Defendant

Aguilar provided conflicting answers about how many times he has been disciplined. Compare

(Doc. 94-2) at 4, 6 and (Doc. 94-1) at 2-3 (stating he had only been disciplined once throughout

his 13-year career) with (Doc. 123-1) at 4 (stating he had been disciplined “3 or 4 times … for

paperwork”). Plaintiff further claims that after review of Defendant Aguilar’s personnel file,

which was received in a different case, it appears Defendant Aguilar has been disciplined

approximately twenty times for more than paperwork inadequacies. See (Doc. 123) at 5 (noting

another inconsistency where Defendant Aguilar stated he had never been charged with a

misdemeanor while his file shows he has been cited for careless driving).

       Even after Defendants learned of the entry of default and obtained new counsel, instead

of promptly providing all of the outstanding discovery, Defendants objected to providing all of

Defendant Aguilar’s supervisor reviews and only agreed to provide them for the five years prior

to Plaintiff’s injury. See (Doc. 121) at 4-5; (Doc. 121-1). After Plaintiff agreed to limit her

request to those years, Defendants still did not provide all of the supervisor reviews from that

time period, so Plaintiff states she does not have all of the reviews of Defendant Aguilar’s uses

of force despite Defendants being ordered to produce those in July 2020. See (Doc. 123) at 2

(Plaintiff’s reply to her Motion to Compel stating Plaintiff’s counsel has evidence of at least nine

supervisor’s reviews that should have been produced). While Defendants dispute that there are

additional reviews that have not been produced, (see Doc. 126), the fact that Defendants objected




                                                 11
    Case 2:19-cv-00445-KWR-KRS Document 134 Filed 04/09/21 Page 12 of 15




to Plaintiff’s discovery requests after having been ordered to produce all of these documents, and

after entry of default against them for withholding discovery, is further indication of Defendants’

ongoing culpability in this case.

       The cases Defendants rely on in support of their Motion to Set Aside Default Judgment

do not support a finding that Defendants are not culpable because those cases involve parties

who were unable to comply with discovery obligations or were completely unaware of the status

of their cases. For example, in Gocolay v. N.M. Fed. Sav. & Loan Ass’n, the Tenth Circuit set

aside default judgment upon a showing the defaulting party was unable to complete a deposition

due to his poor health. 968 F.2d 1017, 1021 (10th Cir. 1992). Similarly, in Byrne v. Nezhat, the

court found that “[n]othing in the record indicates [plaintiff] knew that a baseless claim had been

brought on her behalf or that she was pursuing the [defendants] for a harassing or other

impermissible purpose.” 261 F.3d 1075, 1124 (11th Cir. 2001). Here, however, Defendants

have engaged in dilatory conduct for months by failing to provide outstanding supplemental

discovery and failing to correct inconsistencies with their deposition answers.

       Based on the foregoing, the Court finds the entry of default was the result of Defendants’

culpable conduct and Defendants have not shown sufficient diligence or conscientiousness in

rectifying issues with the outstanding discovery. While Defendants now state in their affidavits

that they intend to fully participate in discovery, Defendants have had multiple chances to be

fully forthcoming and have failed to do so. Defendants place the blame for these failures on their

former counsel, but they do not assert that they made any attempts to supplement incomplete

responses or correct inconsistencies in deposition testimony despite being alerted as early as

August and September 2020 the Court had ordered them to do so. Indeed, Defendants do not




                                                12
    Case 2:19-cv-00445-KWR-KRS Document 134 Filed 04/09/21 Page 13 of 15




state they were unable to contact their former counsel or that their former counsel refused to

provide supplemental responses they provided him. To the contrary, Defendants stated they had

been in contact with their former counsel throughout the case. See (Doc. 123-1) at 3 (Defendant

Aguilar stating his attorney “has been grateful and professional enough to reach out to me and

contact me as far as what, what is going on or what, what needed to be done or anything of that

nature,” and that Defendant Aguilar chose not to contact his attorney despite having the ability to

do so); (Doc. 123-4) (emails from Defendants’ former counsel indicating he was in contact with

Defendant Ford).

       Defendants also fail to substantiate their claim that their former counsel was to blame for

their failure to comply with their discovery obligations. The Tenth Circuit has held that

allegations of a “communications gap” between a defaulting party and its former counsel are best

supported with an affidavit from the attorney, “either voluntarily given or compelled by

subpoena, as to the attorney’s explanation” for the behavior that led to the default. Pelican

Production Corp. v. Marino, et al., 893 F.2d 1143, 1146 (10th Cir. 1990) (“We believe a most

obvious void exists where a party claims that its counsel’s activities were not its own, but fails to

demonstrate to the court any effort to produce explanation from its former counsel for his

conduct.”); see also SLC Turnberry, LTD v. The American Golfer, 240 F.R.D. 50, 53 (D.Conn.

2007) (relying on affidavit by defaulting party’s counsel confirming he neglected to respond to a

Motion to Dismiss in finding the default was not willful but rather due to the carelessness and

neglect of the former counsel). Moreover, Defendants are sophisticated and experienced litigants

and neither they nor their insurer explain why they did not monitor the case docket or require

periodic updates from their former counsel.




                                                 13
    Case 2:19-cv-00445-KWR-KRS Document 134 Filed 04/09/21 Page 14 of 15




       For the foregoing reasons, the Court finds that Defendants are culpable for the entry of

default, even under Rule 55(c)’s lesser “good cause” standard. This finding is sufficient to deny

a motion to set aside the entry of default. See Hunt, 1995 WL 523646 at *3 (“If the default was

the result of the defendant’s culpable conduct, the district court may refuse to set aside the

default on that basis alone.”). Nevertheless, the Court addresses the other two Rule 55(c) factors.

As for the second factor, the Court finds that Plaintiff would suffer substantial prejudice if the

default is set aside because of the time and expense it would require for Plaintiff to continue to

pursue the outstanding discovery and retake depositions that were completed without fully

responsive discovery. As stated in the Court’s earlier PFRD, Plaintiff has been impeded in her

ability to prosecute her case and continues to incur litigation expenses with the multiple motions

required to obtain discovery that Defendants should have long since produced.

       The Court also finds the third factor—whether Defendants have presented a meritorious

defense—weighs in favor of declining to set aside the entry of default. Defendants assert they

have a meritorious defense, but they do not state what that is other than it is for a jury to decide

whether Defendant Aguilar’s use of force was objectively reasonable. (Doc. 19) at 4. However,

to show a meritorious defense sufficient to set aside a default judgment, Defendants must submit

a “sufficient elaboration of the facts to permit the trial court to judge whether the defense, if

movant's version were believed, would be meritorious .” In re Stone, 588 F.2d 1316, 1319 (10th

Cir.1978) (citations omitted) (“Unlike the simple notice pleading required in original actions, the

rule relating to relief from default judgments contemplates more than mere legal conclusions,

general denials, or simple assertions that the movant has a meritorious defense.”); see also Maes

v. Bland, 2019 WL 4187528, at *3 (D. Colo.) (holding that “cursory allegations” that “set out




                                                  14
    Case 2:19-cv-00445-KWR-KRS Document 134 Filed 04/09/21 Page 15 of 15




neither factual bases nor legal bases sufficient to establish [meritorious] defenses” were

insufficient to require entry of default be set aside). Defendants have not presented any

elaboration of their proposed defense that rises to the level of good cause required to set aside the

entry of default.

   IV.      CONCLUSION

         For the reasons stated above, the Court does not find good cause to set aside the entry of

default because the entry of default was the result of culpable conduct by Defendants, Plaintiff

would be prejudiced if the default is set aside, and Defendants have not presented a sufficiently

meritorious defense.

         IT IS THEREFORE RECOMMENDED that Defendants’ Motion to Set Aside Default

Judgment, (Doc. 118), be DENIED.




                                               KEVIN R. SWEAZEA
                                               UNITED STATES MAGISTRATE JUDGE


       WITHIN FOURTEEN (14) DAYS AFTER A PARTY IS SERVED WITH A COPY
OF THESE PROPOSED FINDINGS AND RECOMMENDED DISPOSITION, THAT
PARTY MAY, PURSUANT TO 28 U.S.C. § 636(B)(1), FILE WRITTEN OBJECTIONS TO
SUCH PROPOSED FINDINGS AND RECOMMENDED DISPOSITION. A PARTY
MUST FILE ANY OBJECTIONS WITH THE CLERK OF THE UNITED STATES
DISTRICT COURT FOR THE DISTRICT OF NEW MEXICO WITHIN THE FOURTEEN
(14) DAY PERIOD ALLOWED IF THAT PARTY WANTS TO HAVE APPELLATE
REVIEW OF THE PROPOSED FINDINGS AND RECOMMENDED DISPOSITION. IF
NO OBJECTIONS ARE FILED, NO APPELLATE REVIEW WILL BE ALLOWED.
PURSUANT TO FED. R. CIV. P. 72(B)(2), A PARTY MAY RESPOND TO ANOTHER
PARTY’S OBJECTIONS WITHIN FOURTEEN (14) DAYS AFTER BEING SERVED
WITH A COPY OF THE OBJECTIONS.



                                                 15
